OPINION — AG — QUESTION: IS SENATE BILL NO. 379, SECT. 3 WHICH PROVIDES: " EACH SUPERIOR COURT JUDGE, UNDER AN ADDITIONAL DUTY HEREBY IMPOSED, IN THE COUNTY OF HIS OWN JUDICIAL DISTRICT IS HEREBY DESIGNATED AS ONE OF THE OFFICIALS, TOGETHER WITH OTHER OFFICIALS AS NOW PROVIDED BY LAW, TO AUTHORIZE EXPENDITURES OF AND PAYMENT OF CLAIMS AGAINST THE COURT FUND IN SAID COUNTY " AND REQUEST AN OPINION OF THE AG AS TO WHAT EXPENDITURES FROM, AND CLAIMS AGAINST, THE COURT FUND OF A COUNTY HAVING A SUPERIOR COURT MUST BE AUTHORIZED BY THE JUDGE OF SUCH COURT.? SEE OPINION CITE: 20 O.S.H. 184, 20 O.S.H. 185, 20 O.S.H. 186, 62 O.S.H. 323 (JAMES C. HARKIN)